Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Claims 1-16 are presented for examination.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Drawings
The drawings filed on 11/23/2021 are accepted by the examiner.


Claim Objections

Claim 1 is objected to because of the following informalities:  a typographical error “(10)”, “(20)”, “(30)”, “(40)”, and “(50)” in the claims and examiner suggests to remove these numbers with parenthesis.  Appropriate correction is required.
Claims 2-11 are objected to because of the following informalities:  a typographical error “(10)” in the claims and examiner suggests to remove these numbers with parenthesis.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  a typographical error “(100)”, “(110)”, “(120)”, and “(130)” in the claims and examiner suggests to remove these numbers with parenthesis.  Appropriate correction is required.
Claims 13-16 are objected to because of the following informalities:  a typographical error “(100)” and “(130)” in the claims and examiner suggests to remove these numbers with parenthesis.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The limitation “computing, by a cipher text computation subsystem, a first subfunction based 5on a first computationally intractable problem and the plain text to generate a first section of a cipher text; (20) computing, by the cipher text computation subsystem, a second subfunction based on a second computationally intractable problem and the plain text to generate a second section of the cipher text; (30) 10generating, by a fully homomorphic function generation subsystem, a fully homomorphic function by integrating the first subfunction and the second subfunction; (40) and encrypting, by an encryption subsystem, the plain text to a fully homomorphic cipher text using the fully homomorphic function", as drafted in claim 1, is a method that, under its broadest reasonable interpretation, considered as Mathematical concept (i.e. mathematical relationships). Similar rational applies to other independent claim 12 (system claim). 
This judicial exception is not integrated into a practical application. In particular, elements recited in the independent claims—i.e. “computing, …, a first subfunction …”, “computing, …, a second subfunction …”, “generating, …, a fully homomorphic function”, and “encrypting, …, the plain text to a fully homomorphic cipher text” are nothing more than insignificant extra-solution activities (i.e. a pre-solution activity is a step of preparing data for use in a claimed method. See MPEP 2106.05 (g)). Further, 
Also, the combination of these additional elements merely defines performing these functions on a generic computer component and do not constitute an improvement in technology. Further, the claimed invention merely outputting the similarity (recited at a high level of generality) for a user to decide the next steps. Therefore, the claim is directed to an abstract idea.
Furthermore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computer component to perform the “computing, generating, encrypting” functions amounts to no more than mere instructions to apply the exception using a generic computer component. Moreover, the functions of collecting information and outputting data are a mere steps to gather data and output a result on to a display based on the analysis, are insignificant pre and post-solution activities See 
Therefore, claims 1, and 12 are directed to non-statutory subject matter. The dependent claims fail to obviate such rejections and are themselves rejected under this title for they are also abstract ideas and fall outside the plainly expressed scope of this title.


Further, Claims 12-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the system claim does not constitute any physical device and or machine and merely recite software per se. 
 	Claim 12 is directed to “A system (100) for performing a fully homomorphic encryption on a plain text comprising: a cipher text computation subsystem (110) configured to: … … …; a fully homomorphic function generation subsystem (120) …. … …; and an encryption subsystem (130) …..”, emphasis added,
“a cipher text computation subsystem”, “an identification subsystem”, “a fully homomorphic function generation subsystem”,  and “an encryption subsystem” elements are interpreted to be coding/or software, and lacks of hardware elements, hence non-statutory subject matter.
Claims 13-16 inherit the deficiencies of the base claim 12 and therefore are non-statutory by virtue of their dependency.



Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-3, 7-10, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poulakis (“A public key encryption scheme based on factoring and discrete logarithm", hereinafter “Poulakis”).
	
Regarding claim 1, Poulakis does disclose, a method (10) for performing a fully homomorphic encryption on a plain text comprising: computing, by a cipher text computation subsystem, a first subfunction based 5on a first computationally intractable problem and the plain text to generate a first section of a cipher text (Poulakis, (section 3), create a 28 public and a private key, selects two large primes p and q of almost equal length such that the factorization of n = pq is infeasible and δ = gcd(p − 30 1, q − 1) is quite large. … … ; (section 4), p, q and cp, cq must been chosen so 8 that δ1 and δ2 are quite large in order to avoid the computation either of gcd(γ δ2 q − 1, n) = p or gcd(γ δ1 p − 1, n) = q by brute force); (20) computing, by the cipher text computation subsystem, a second subfunction based on a second computationally intractable problem and the plain text to generate a second section of the cipher text (Poulakis, (section 2), we denote by Zm , as usually, the ring of the residue 32 classes (mod m) and by Um the group of invertible elements of Zm . For every x ∈ Z, we denote by [x]m the class of x in Zm and by ordm(x) the order of x (mod m). If b = a z mod m, then we denote z = loga 34 b, and z is called the discrete logarithm of b relatively to a . Finally, φ denotes the 36 Euler’s totient function. … get Mp1−1 ≡ γ m2(p1−1) 2 (mod n), Mp2−1 ≡ γ m2(p2−1) 1 (mod n). 18 It follows that m2(p1 − 1) ≡ logγ2 Mp1−1 (mod p2 − 1), m1(p2 − 1) ≡ logγ1 Mp2−1 20 (mod p1 − 1). once the prime factorization of n is known, the problem of com22 putation of m1 , m2 can be reduced to the problem of computation of discrete logarithms of logγ1 Mp2−1 and logγ2 Mp1−1 and so, the above 24 congruences provide us m1 and m2 ); (30) 10generating, by a fully homomorphic function generation subsystem, a fully homomorphic function by integrating the first subfunction and the second subfunction (Poulakis, (section 5), … the encryption requires only one modular multiplication … ); (40) and encrypting, by an encryption subsystem, the plain text to a fully homomorphic cipher text using the fully homomorphic function (Poulakis, (section 6), a public key cryptosystem design which is a combination of the semantically secure DRSA and ElGamal 4 cryptosystems to enhance the security. Its security is based equally on the integer factorization and the discrete logarithm problems. …). (50)  

15Regarding claim 2, Poulakis further disclose, the method (10) as claimed in claim 1, wherein computing the first subfunction comprises computing the first subfunction based on the first computationally intractable problem capable of operating on one or more group algebraic structures (Poulakis, (section 3)).  

Regarding claim 3, Poulakis further disclose, the method (10) as claimed in claim 1, wherein computing the first subfunction based on the first computationally intractable problem comprises computing the first 20subfunction based on a prime factorization problem (Poulakis, (section 1), a public key cryptosystem which is a combination of the DRSA encryption scheme (which is a variant of RSA) 6 [6] and the ElGamal encryption scheme. It uses the full structure of Un, where n is the product of two large primes p and q).  

5 Regarding claim 7, Poulakis further disclose, the method (10) as claimed in claim 1, wherein computing the second subfunction comprises computing the second subfunction based on the second computationally intractable problem capable of operating on one or more group algebraic structures (Poulakis, (section 2), … For every x ∈ Z, we denote by [x]m the class of x in Zm and by ordm(x) the order of x (mod m). If b = a z mod m, then we denote z = loga 34 b, and z is called the discrete logarithm of b relatively to a . Finally, φ denotes the 36 Euler’s totient function. … get Mp1−1 ≡ γ m2(p1−1) 2 (mod n), Mp2−1 ≡ γ m2(p2−1) 1 (mod n). 18 It follows that m2(p1 − 1) ≡ logγ2 Mp1−1 (mod p2 − 1), m1(p2 − 1) ≡ logγ1 Mp2−1 20 (mod p1 − 1). once the prime factorization of n is known, the problem of com22 putation of m1 , m2 can be reduced to the problem of computation of discrete logarithms of logγ1 Mp2−1 and logγ2 Mp1−1 and so, the above 24 congruences provide us m1 and m2).  

Regarding claim 8, Poulakis further disclose, the method (10) as claimed in claim 1, wherein computing the second 10subfunction based on the second computationally intractable problem comprises computing the second subfunction based on a discrete logarithmic problem (Poulakis, (section 2), once the prime factorization of n is known, the problem of com22 putation of m1 , m2 can be reduced to the problem of computation of discrete logarithms of logγ1 Mp2−1 and logγ2 Mp1−1 and so, the above 24 congruences provide us m1 and m2).  

Regarding claim 9, Poulakis further disclose, the method (10) as claimed in claim 8, wherein computing the second subfunction based on the discrete logarithmic problem comprises computing the second subfunction based on a generator function selected from a cyclic group 15algebraic structure of one or more group algebraic structures (Poulakis, (section 4), … as we have seen in Section 2, 24 the problem of finding zp, zq from C can be reduced to the computation of discrete logarithms into the cyclic subgroups of Un generating by the 26 classes of γp and γq modulo n, respectively).  

Regarding claim 10, Poulakis further disclose, the method (10) as claimed in claim 1, further comprising performing, by the encryption subsystem, an arithmetic operation on the fully homomorphic cipher text to generate a resultant fully homomorphic cipher text (Poulakis, (section 1), a public key cryptosystem which is a combination of the DRSA encryption scheme (which is a variant of RSA) 6 [6] and the ElGamal encryption scheme; (section 2), where let n be an odd integer and n = p a1 1 · · · p ak k its prime factoriza2 tion. By [3, Theorem 4.9], the map f : Un → U p a1 1 × · · · × U p a k k , [x]n 7→ ([x] p a1 1 , · · · [x] p a k k ) 4 is a group isomorphism).  

Regarding claim 12, the substance of the claimed invention is similar to that of claim 1. Accordingly, this claim is rejected under the same rationale.

Regarding claim 13, the substance of the claimed invention is similar to that of claim 3. Accordingly, this claim is rejected under the same rationale.
 

Regarding claim 14, the substance of the claimed invention is similar to that of claim 8. Accordingly, this claim is rejected under the same rationale.
 
Regarding claim 15, the substance of the claimed invention is similar to that of claim 10. Accordingly, this claim is rejected under the same rationale.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

2.	Claims 4-6, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Poulakis (“A public key encryption scheme based on factoring and discrete logarithm", hereinafter “Poulakis”) in view of Ahmed et al. (US Pub No. 2019/0036678, hereinafter “Ahmed”).

Regarding claim 4, Poulakis does disclose, the method (10) as claimed in claim 3, wherein computing the first subfunction based on the prime factorization problem comprises computing the first subfunction based on a first prime number and a second prime number (Poulakis, (section 1), a public key cryptosystem which is a combination of the DRSA encryption scheme (which is a variant of RSA) 6 [6] and the ElGamal encryption scheme. It uses the full structure of Un, where n is the product of two large primes p and q).
Poulakis does not explicitly disclose but the analogous art Ahmed discloses, wherein a size of each of the first prime number and the second prime number is at least of 2048 bits (Ahmed, (para. [0465, 0458]), each modular multiplication involves a 2048-bit (2049-bit if the carry present) product).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Poulakis by including size of the prime number taught by Ahmed for the advantage of enhancing existing modular exponentiation algorithm (Ahmed, (para. [0464])).

Regarding claim 5, the combination of Poulakis-Ahmed does disclose, the method (10) as claimed in claim 4, wherein computing the first subfunction based on the prime factorization problem comprises computing the first subfunctionWO 2019/224676PCT/IB2019/054116 13 based on multiplication of the first prime number with the second prime number to generate a modulus n function (Poulakis, (section 2), once the prime factorization of n is known, the problem of com22 putation of m1 , m2 can be reduced to the problem of computation of discrete logarithms of logγ1 Mp2−1 and logγ2 Mp1−1 and so, the above 24 congruences provide us m1 and m).  

Regarding claim 6, the combination of Poulakis-Ahmed does disclose, the method (10) as claimed in claim 5, wherein computing the first subfunction comprises computing a Euler's totient function based on the modulus n function (Poulakis, (section 2), … For every x ∈ Z, we denote by [x]m the class of x in Zm and by ordm(x) the order of x (mod m). If b = a z mod m, then we denote z = loga 34 b, and z is called the discrete logarithm of b relatively to a . Finally, φ denotes the 36 Euler’s totient function).  

Regarding claim 11, the combination of Poulakis-Ahmed does disclose, the method (10) as claimed in claim 1, further comprising performing, by the 20encryption subsystem, a Boolean operation on the fully homomorphic cipher text to generate a resultant fully homomorphic cipher text (Ahmed, (para. 0136]), receiving said plaintext data; and homomorphically encrypting said plaintext data, said homomorphism being with respect to multiplication operations, addition operations, set function operations, Boolean operations, and logical operations).  

Regarding claim 16, the substance of the claimed invention is similar to that of claim 11. Accordingly, this claim is rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI	whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 4:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey L. Nickerson can be reach on (469) 295-9235. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from their Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (In USA or Canada) or 571-272-1000.

/MORSHED MEHEDI/Primary Examiner, Art Unit 2432